Citation Nr: 0126837	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


REMAND

The appellant had active military service from March 1951 
until March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for the 
appellant's hearing loss.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C. §§ 5102, 
5103, 5107.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C. §§ 5102, 5103, 5107.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  See also recently 
published regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veteran's Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain any additional service medical 
records.  See 38 U.S.C. §§ 5102, 5103, 5107.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Both the appellant's testimony before the Board, along with 
his DD-214, indicate service in Camp (now Fort) Polk, 
Louisiana with the 140th Field Artillery Battalion.  However, 
the VA examinations are void of any determination as to 
whether this service contributed to his current hearing 
disability.

Additionally, the record contains a June 2000 VA outpatient 
treatment record that indicates the appellant demonstrates a 
moderately severe to severe sensorineural hearing loss in 
both ears.  Immitance results indicate normal pressure and 
compliance of both ears with absent acoustic reflexes for all 
conditions.  Word recognition ability was moderately reduced 
in both ears.  However, if puretone threshold test results 
were obtained they are not associated with the record.  
During the August 2001 personal hearing it was indicated that 
the appellant had received treatment at the VA medical center 
in New Orleans the month before.  

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C. §§ 5102, 5103, 5107.  

2.  The appellant is advised that he 
should submit any pertinent evidence 
relating to his hearing loss and his 
eligibility for jury duty.  If he is 
unable to submit this evidence, he should 
notify the RO of its location and sign 
any appropriate document for the release 
thereof.  The RO should then attempt to 
obtain the same.

3.  The RO should attempt to obtain any 
reports of audiometric testing 
accomplished in June 2000 at the VA 
Medical Center in New Orleans, as well as 
records of treatment, for hearing loss, 
at that facility since July 2000.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested hearing loss 
disability.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  If current hearing 
loss disability is shown, the examiner is 
requested to offer an opinion as to 
whether it is as likely as not that his 
hearing loss disability existed during 
active service or is related to active 
military service.  If the appellant's 
hearing loss cannot be medically linked 
or attributed to the appellant's military 
service the examiner should clearly and 
specifically so indicate in the 
examination report.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
for response.


Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report to a VA examination without good cause may 
include the denial of the claim.  38 C.F.R. § 3.158 and 
3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



